DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/21 has been entered.
Response to Amendment/Arguments
In the response filed 6/7/21, Applicant has amended claims 1, 3, 6, 9, 11 and 14.  Applicant argues that the cited prior art references fail to teach that “the information about the direction of the beam comprises information about at least one resource allocated to an uplink reference signal,” and that “each resource allocated to the uplink reference signal is related with at least one resource allocated to a downlink reference signal corresponding thereto.”  In response, the cited Huawei reference discloses: “since SRS resource group is agreed and can be used for beam management, beam indicator for SRS group should also be considered.  IF r SRS resources are included in the SRS resource group, r beam indicators are needed, and the association between beam indicators and the SRS resources should be known by UE” (see p. 7, Proposal 9).  Thus, it is submitted that Huawei discloses that information about a direction of a beam includes information about at least one resource allocated to an uplink reference signal through use of beam indicators associated with SRS resources.  Huawei further discloses that 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. U.S. Patent App. Pub. No. 2019/0132850 (hereinafter “Sun”) in view of Huawei “Beam Indication for Control and Data Channels” (hereinafter “Huawei”).
Regarding claims 1 and 9, Sun discloses a user equipment (UE) for transmitting an uplink reference channel in a wireless communication system, the UE comprising a communicator (transmitting/receiving units 801/802 – Fig. 8), at least one memory storing a program to transmit the uplink channel, and at least one processor (see ¶ [0150]) executing the program, configured to receive, from a base station, information about a direction of a beam to be used for transmission of the uplink reference channel, as Sun discloses that a base station transmits a response to a user device at step 302 (see Fig. 3), the response including beam direction information in the random access response (see ¶¶ [0009], [0111]), perform beamforming on the uplink channel based on the information about the direction of the beam, as Sun discloses that the user device 310 performs beamforming at step 303 based on the beam direction derived from 
While Sun discloses that the uplink signal is transmitted through uplink resources (see ¶ [0058]), Sun does not expressly disclose how those resources are conveyed.  That is, Sun does not disclose that the information about the direction of the beam comprises information about at least one resource allocated to an uplink reference signal, and wherein each resource allocated to the uplink reference signal is related with at least one resource allocated to a downlink reference signal corresponding thereto.
Huawei discloses indicating a UE beam for transmission (see p. 6, section 3.2), and further discloses that information regarding SRS resources included in an SRS resource group are provided via beam indicators, defining a beam direction, associated with the SRS resources (see p. 6, section 4.3, Proposal 9), as well as supporting a common DL/UL beam indication signaling format including a UL indicator to indicate spatial QCL assumption for UL SRS/PRACH by indicating UL beam according to DL indicator when beam correspondence holds (see pp. 4-5, section 2.2).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information about the direction of a beam by information including information about at least one resource allocated to an uplink reference signal, where each resource allocated to the uplink reference signal is related with at least one resource allocated to a downlink reference signal, as suggested by Huawei, in the system of Sun, to reduce signaling overhead when beam correspondence exists.
Regarding claims 3 and 11, in the proposed combination, Huawei discloses receiving information indicating whether to perform beamforming on the uplink channel based on the information about direction of the beam, which includes beam correspondence information, as 
Regarding claims 6 and 14, Sun discloses a base station for receiving an uplink channel in a wireless communication system, comprising a communicator (i.e. transmitting/receiving units 701/702 – Fig. 7), at least one memory storing a program to receive an uplink channel, and at least one processor (see ¶ [0150]), the processor configured to transmit, to a user equipment (UE), information about a direction of a beam to be used for transmission of the uplink channel (see step 302 – Fig. 3, ¶ [0111]), and receive the uplink channel from the UE based on the information about the configured direction of the beam (see step 303, ¶ [0112]).
Sun does not disclose that the information about the direction of the beam comprises information about at least one resource allocated to an uplink reference signal, and wherein each resource allocated to the uplink reference signal is related with at least one resource allocated to a downlink reference signal corresponding thereto.
Huawei discloses indicating a UE beam for transmission (see p. 6, section 3.2), and further discloses that information regarding SRS resources included in an SRS resource group are provided via beam indicators, defining a beam direction, associated with the SRS resources (see p. 6, section 4.3, Proposal 9), as well as supporting a common DL/UL beam indication signaling format including a UL indicator to indicate spatial QCL assumption for UL SRS/PRACH by indicating UL beam according to DL indicator when beam correspondence holds (see pp. 4-5, section 2.2).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information about the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.  Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to Private PAIR, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/11/2021